DETAILED ACTION
Allowable Subject Matter
Claims 17-33 are allowed.
The following is an examiner’s statement of reasons for allowance: as amended, the aforementioned claims now set forth a series of physical structures/configurations that are well beyond that which is disclosed within the previously cited Bornschlegl reference, which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Bornschlegl to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Bornschlegl ink incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such products), which would be strongly indicative of an application of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached at (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/JUSTIN V LEWIS/
Primary Examiner, Art Unit 3638